Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Maury Austin, certify, to the best of my knowledge, that based upon a review of the Annual Report on Form10-K of MIPS Technologies, Inc. for the twelve months ended June30, 2011 (the “Form 10-K”), the Form10-K fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of MIPS Technologies,Inc. for the twelve month period covered by the Form10-K. Date: August 26, 2011 By: /s/MAURY AUSTIN Maury Austin Vice President and Chief Financial Officer, MIPS Technologies, Inc. A signed original of this written statement required by Section906 has been provided to MIPS Technologies and will be retained by it and furnished to the Securities Exchange Commission or its staff upon request.
